          Case 1:18-cv-01880-EGB Document 39 Filed 01/10/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

ORACLE AMERICA, INC.,                         )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )
                                              )
THE UNITED STATES,                            )
                                              )       No. 18-1880C
               Defendant,                     )       (Senior Judge Bruggink)
                                              )
               and                            )
                                              )
AMAZON WEB SERVICES, INC.,                    )
                                              )
               Defendant-Intervenor.          )

          DEFENDANT’S NOTICE OF FILING ADMINISTRATIVE RECORD

       Pursuant to Appendix C, ¶ 21, of the Rules of the United States Court of Federal Claims

and the Court’s January 3, 2019, amended scheduling order, defendant, the United States,

provides this notice that it is filing the administrative record of the proceedings regarding

plaintiff’s protest on DVD.
        Case 1:18-cv-01880-EGB Document 39 Filed 01/10/19 Page 2 of 2



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              s/ Douglas K. Mickle
                                              DOUGLAS K. MICKLE
Of Counsel:                                   Assistant Director

CHRISTINA M. AUSTIN
ANDREW BRAMNICK
Office of General Counsel                     s/ William P. Rayel
Washington Headquarters Service &             WILLIAM P. RAYEL
       Pentagon Force Protection Agency       Senior Trial Counsel
Department of Defense                         Commercial Litigation Branch
                                              Civil Division
                                              Department of Justice
                                              PO Box 480
                                              Ben Franklin Station
                                              Washington, DC 20044
                                              Telephone: (202) 616-0302
                                              Facsimile: (202) 307-0972
                                              E-mail: William.Rayel@usdoj.gov

January 10, 2019                              Attorneys for Defendant




                                          2
